Citation Nr: 1640733	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a throat disorder, to include as due to in-service chemical exposure.

2.  Entitlement to service connection for a nasal disorder, to include as due to in-service chemical exposure.

3.  Entitlement to service connection for a stomach disorder, to include as due to in-service chemical exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to the non-service-connected stomach disorder and to include as due to in-service chemical exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In June 2011, March 2013, and February 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The throat disorder, currently diagnosed as an ulcer, was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, to include as due to in-service chemical exposure, and is not shown to have manifested within one year from the date of his separation from the military.
2.  The current nasal disorder, diagnosed as nasal polyps and allergic rhinitis, is not shown to be causally or etiologically related to the Veteran's active military service, to include as due to in-service chemical exposure.

3.  The current stomach disorder, diagnosed as gastroesophageal reflux disease (GERD), is not shown to be causally or etiologically related to the Veteran's active military service, to include as due to in-service chemical exposure.

4.  The hypertension was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, to include as due to in-service chemical exposure, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a non-service-connected stomach disorder.


CONCLUSIONS OF LAW

1.  Service connection for a throat disorder, currently diagnosed as an ulcer, to include as due to in-service chemical exposure, is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a nasal disorder, diagnosed as nasal polyps and allergic rhinitis, to include as due to in-service chemical exposure, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Service connection for a stomach disorder, diagnosed as GERD, to include as due to in-service chemical exposure, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Service connection for hypertension, to include as due to in-service chemical exposure and to include as secondary to the non-service-connected stomach disorder, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in October 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His personnel records and post-service VA and private treatment records have been obtained.  In January 2009, the San Juan VA Medical Center (VAMC) informed the AOJ that there was no evidence of treatment for the Veteran at that facility from 1964 to 1965.  The Veteran's VA treatment records dated 2001 to 2011 have been added to the claims file.  To this end, the Board notes that no VA treatment records prior to 2001 were determined to be available, with the exception of a few VA X-rays dated in the 1990s.  See the VA medical center records request reply dated January 2012.  The Veteran was informed of the unavailability of these VA treatment records in a letter dated in October 2011.  The Veteran was also sent letters from the AOJ in April 2013, March 2014, and June 2015 in an attempt to obtain his private treatment records.  The Veteran did not respond to these letters, and all other records identified by the Veteran have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  

Furthermore, while the claims file contains the Veteran's entrance and separation examinations, a complete copy of the Veteran's STRs is unavailable.  A Formal Finding of Unavailability was made concerning the Veteran's outstanding STRs.  See Formal Finding of Unavailability dated October 2011.  The Veteran was informed of this unavailability in a letter dated in October 2011.  In response, the Veteran did not submit any copies of his STRs.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claims with these heightened duties in mind. 

The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in May 2013, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  The Veteran was also afforded VA addendum medical opinions in July 2013 and April 2016.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board is also satisfied as to substantial compliance with its June 2011, March 2013, and February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for VA examinations and medical opinions, which were provided in May 2013.  The Veteran was also afforded VA addendum medical opinions in July 2013 and April 2016.  The remands also directed the AOJ to obtain the Veteran's personnel records, which were obtained and associated with the claims file.  The remands further instructed the AOJ to send the Veteran a letter that provided him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  The Veteran was provided this letter in April 2013, March 2014, and June 2015.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  The remands also included making additional attempts to obtain the Veteran's STRs and VA treatment records dated prior to May 2001.  With the exception of a few VA X-rays dated in the 1990s, these records were found unavailable in a Formal Finding of Unavailability dated in October 2011, and the Veteran was informed that same month.  Furthermore, the recent February 2014 remand directed the AOJ to obtain VA addendum medical opinions for the claims if pertinent treatment records were added to the Veteran's claims file upon remand.  Upon remand, VA treatment records were added to the Veteran's Virtual VA claims file; however, these records only contain pertinent medical evidence related to the hypertension.  Accordingly, the AOJ provided a VA addendum medical opinion for the hypertension issue only in April 2016.  Finally, the remands included readjudicating the claims, which was accomplished in the June 2012, August 2013, and May 2016 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.





	(CONTINUED ON NEXT PAGE)

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease (such as hypertension) and peptic or gastric ulcers (such as duodenal ulcers), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Throat Disorder

The Veteran seeks service connection for a throat disorder, to include as due to in-service chemical exposure.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In a July 2012 private treatment record, the Veteran was diagnosed with ulcer of the throat.  On VA examination in May 2013, the Veteran was diagnosed with duodenal ulcer.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, while the claims file contains the Veteran's entrance and separation examinations, a complete copy of the Veteran's STRs is not available.  The Veteran reported that he was treated in service for his conditions during basic training in Kentucky, and while in the USAREUR in France.  Also, the Veteran asserts that he was exposed to chemical and uranium laced weapons while he was stationed at Capiteux Ammo Depot in France.  See the Veteran's statement dated July 2012.  The Veteran's personnel records do not confirm that the Veteran was exposed to chemicals during his active military service.  At his October 1963 military separation examination, his throat was normal.  

Post-service, a November 2011 statement from a medical professional at Centro Gérico Pediátrico indicates that the Veteran began receiving treatment at that facility for throat problems in 1997.  There are no treatment records from this facility among the evidence of record, despite attempts to obtain these records.  The VA X-rays dated in the 1990s do not provide any pertinent evidence for this claim.  However, even assuming that the first post-service relevant complaint of throat problems was in 1997 by the private physician, the Veteran's active duty still ended in 1964.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in May 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner diagnosed the Veteran with a duodenal ulcer and then determined that this disorder was less likely as not (less than 50/50 probability) incurred, caused by, or a result of the Veteran's active military service, to include the claimed chemical and uranium exposure.  The examiner based this medical opinion upon a review of the Veteran's claims file, his VAMC medical chart, the medical literature, and an interview with the Veteran.  The examiner reasoned that the Veteran was released from the active military service in 1964 and had a history of duodenal ulcer in 1990.  The Veteran also had helicobacter pylori positive in June 2001.  The examiner stated that a major causative factor (60% of gastric and up to 90% of duodenal ulcers) is chronic inflammation due to helicobacter pylori that colonizes the antral mucosa.  The immune system is unable to clear the infection, despite the appearance of antibodies.  Thus, the bacterium can cause a chronic active gastritis (type B gastritis), resulting in a defect in the regulation of gastrin production by that part of the stomach, and gastrin secretion can either be increased, or as in most cases, decreased, resulting in hypo- or achlorhydria.  Gastrin stimulates the production of
gastric acid by parietal cells.  In H. pylori colonization responses to increased gastrin, the increase in acid can contribute to the erosion of the mucosa and therefore ulcer formation.  Studies in the varying occurrence of ulcers in third world countries despite high H. pylori colonization rates suggest dietary factors play a role in the pathogenesis of the disease.  The examiner continued by stating that another major cause is the use of nonsteroidal anti-inflammatory drugs (NSAIDs).  The gastric mucosa protects itself from gastric acid with a layer of mucus, the secretion of which is stimulated by certain prostaglandins.  NSAIDs block the function of
cyclooxygenase 1 (cox-1), which is essential for the production of these prostaglandins.  COX-2 selective anti-inflammatories (such as celecoxib or
the since withdrawn rofecoxib) preferentially inhibit cox-2, which is less essential in the gastric mucosa, and roughly half the risk of NSAID-related gastric ulceration.  In summary, the VA examiner provided a negative nexus medical opinion.
The VA examiner clearly reviewed the evidence in the claims folder and the medical literature.  The examiner provided a medical opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current throat disorder - namely, the use of NSAIDs.  There is no positive evidence to the contrary of this medical opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a throat disorder is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is the private medical opinion that states the Veteran has been treated for throat problems since 1997.  There are no earlier dated treatment records for treatment of the throat or ulcer.  The 1997 treatment for the throat is also more than thirty years after the Veteran's military separation in 1964.  Further, the available STRs do not document any throat or ulcer problems on the military separation examination.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for his throat ulcer.  The Veteran was separated from the active duty in 1964, and no manifestations of an ulcer were reported within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he experienced throat problems shortly after his active military service and since that time, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his throat ulcer to be credible, since his available STRs make no reference to a throat ulcer, and since the earliest suggestion of post-service treatment is not until 1997 (per the private medical opinion), more than thirty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a throat disorder on his military separation examination, which fails to show throat problems shortly after his active military service, and which contains only a negative medical nexus opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of the current claim, is unfavorable to the claims for service connection.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the current disorder was due to in-service chemical exposures) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his current disorder to in-service chemical exposures have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's current disorder was not related to his active military service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a throat disorder, to include as due to in-service chemical exposure, is not warranted.

C.  Nasal Disorder

The Veteran seeks service connection for a nasal disorder, to include as due to in-service chemical exposure.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in May 2013, the Veteran was diagnosed with nasal polyps and allergic rhinitis.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, while the claims file contains the Veteran's entrance and separation examinations, a complete copy of the Veteran's STRs is not available.  The Veteran reported that he was treated in service for his conditions during basic training in Kentucky, and while in the USAREUR in France.  Also, the Veteran asserts that he was exposed to chemical and uranium laced weapons while he was stationed at Capiteux Ammo Depot in France.  See the Veteran's statement dated July 2012.  The Veteran's personnel records do not confirm that the Veteran was exposed to chemicals during his active military service.  At his October 1963 military separation examination, nasal polyps, allergic rhinitis, or problems with his nose were not documented.  

A November 2011 statement from a medical professional at Centro Gérico Pediátrico indicates that the Veteran began receiving treatment at that facility for nasal problems in 1997.  There are no treatment records from this facility among the evidence of record, despite attempts to obtain these records.  The VA X-rays dated in the 1990s do not provide any pertinent evidence for this claim.  However, the 1997 treatment is still more than thirty years after the Veteran's active duty ended in 1964.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in May 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current nasal disorder was less likely as not (less than 50/50 probability) incurred, caused by, or a result of the Veteran's active military service, to include the claimed chemical and uranium exposure.  The examiner based this medical opinion upon a review of the Veteran's claims file, his VAMC medical chart, the medical literature, and an interview with the Veteran.  The examiner reasoned that progress notes establish a diagnosis of allergic rhinitis since October 2001.  The Veteran stated that he had five nasal polyps that were removed at the VAMC in San Juan, with a polypectomy after the year 2000.  The examiner continued by stating that allergic rhinitis is an allergic inflammation of the nasal airways.  It occurs when an allergen, such as pollen, dust or animal dander (particles of shed skin and hair) is inhaled by an individual with a sensitized immune system.  In such individuals, the allergen triggers the production of the antibody immunoglobulin E (IgE), which binds to mast cells and basophils containing histamine.  When caused by pollens of any plants, it is called pollinosis, and if specifically caused by grass pollens, it is
known as hay fever. While symptoms resembling a cold or flu can be produced by an allergic reaction to pollen from plants and grasses, including those used to make hay.  It does not cause a fever.  Regarding nasal polyps, the examiner stated that scientists do not yet fully understand what causes nasal polyps.  It is not clear why some people develop chronic inflammation or why ongoing inflammation triggers polyp formation in some people and not in others.  The inflammation occurs in the fluid-producing lining (mucous membrane) of a person's nose and sinuses.  There is some evidence that people who develop polyps have a different immune system response and different chemical markers in their mucous membranes than do those who do not develop polyps.  Nasal polyps can form at any age, but they are most common in young and middle-aged adults.  Nasal polyps may form anywhere in a person's sinuses or nasal passages, but they appear most often in an area where sinuses are near a person's eyes, nose, and cheekbones, since they all drain through winding passages into a person's nose (ostiomeatal complex).  In summary, the VA examiner provided a negative nexus medical opinion.

The VA examiner clearly reviewed the evidence in the claims folder and the medical literature.  The examiner provided a medical opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this medical opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a nasal disorder is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms shortly after his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnoses of allergic rhinitis and nasal polyps are not considered chronic diseases under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he experienced nasal problems shortly after service and since that time, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the current nasal disorder to be credible, since his military separation examination did not document any nasal problems, polyps, or allergic rhinitis, and since the first indication of post-service treatment for this disorder was not until 1997, more than thirty years after his separation from the active duty.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a nasal disorder on his military separation examination, which fails to show a nasal disorder shortly after his active military service, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of the current claim, is unfavorable to the claim for service connection.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the current disorder was due to in-service chemical exposures) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his current disorder to in-service chemical exposures have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's current disorder was not related to his active military service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a nasal disorder, to include as due to in-service chemical exposure, is not warranted.

D.  Stomach Disorder

The Veteran seeks service connection for a stomach disorder, to include as due to in-service chemical exposure.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in May 2013, the Veteran was diagnosed with GERD.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, while the claims file contains the Veteran's entrance and separation examinations, a complete copy of the Veteran's STRs is not available.  The Veteran reported that he was treated in service for his conditions during basic training in Kentucky, and while in the USAREUR in France.  Also, the Veteran asserts that he was exposed to chemical and uranium laced weapons while he was stationed at Capiteux Ammo Depot in France.  See the Veteran's statement dated July 2012.  The Veteran's personnel records do not confirm that the Veteran was exposed to chemicals during his active military service.  At his October 1963 military separation examination, GERD was not documented and his stomach was found to be normal.  

A November 2011 statement from a medical professional at Centro Gérico Pediátrico indicates that the Veteran began receiving treatment at that facility for stomach problems in 1997.  There are no treatment records from this facility among the evidence of record, despite attempts to obtain these records.  A VA X-ray dated in October 1991 documents that the Veteran presented with reflux.  The Veteran was later diagnosed with GERD by the VAMC in May 2001.  The October 1991 VA treatment took place almost thirty years after his active duty ended in 1964.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in May 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner diagnosed the Veteran with GERD and determined that this disorder was less likely as not (less than 50/50 probability) incurred, caused by, or a result of the Veteran's active military service, to include the claimed chemical and uranium exposure.  The examiner based this medical opinion upon a review of the Veteran's claims file, his VAMC medical chart, the medical literature, and an interview with the Veteran.  The examiner reasoned that the Veteran was released from the active military service in 1964 and had a diagnosis of GERD in May 2001.  The Veteran also had helicobacter pylori positive in June 2001.  The examiner stated that a major causative factor is chronic inflammation due to helicobacter pylori that colonizes the antral mucosa.  The immune system is unable to clear the infection, despite the appearance of antibodies.  Thus, the bacterium can cause a chronic active gastritis (type B gastritis), resulting in a defect in the regulation of gastrin production by that part of the stomach, and gastrin secretion can either be increased, or as in most cases, decreased, resulting in hypo- or achlorhydria.  Gastrin stimulates the production of
gastric acid by parietal cells.  In H. pylori colonization responses to increased gastrin, the increase in acid can contribute to the erosion of the mucosa and therefore ulcer formation.  Studies in the varying occurrence of ulcers in third world countries despite high H. pylori colonization rates suggest dietary factors play a role in the pathogenesis of the disease.  The examiner continued by stating that another major cause is the use of NSAIDs.  The gastric mucosa protects itself from gastric acid with a layer of mucus, the secretion of which is stimulated by certain prostaglandins.  NSAIDs block the function of cox-1, which is essential for the production of these prostaglandins.  COX-2 selective anti-inflammatories (such as celecoxib or the since withdrawn rofecoxib) preferentially inhibit cox-2, which is less essential in the gastric mucosa, and roughly half the risk of NSAID-related gastric ulceration.  In summary, the VA examiner provided a negative nexus medical opinion.

The VA examiner clearly reviewed the evidence in the claims folder and the medical literature.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current GERD - namely, the use of NSAIDs.  There is no positive evidence to the contrary of this medical opinion in the claims file.  The private and VA treatment records do not provide contrary evidence.  For all of these reasons, service connection for a stomach disorder is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms after his active military service and since then.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of GERD is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he has experienced stomach problems shortly after his active military service and since then, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the diagnosed GERD to be credible, since his military separation examination does not document GERD or any stomach problems, and since the first indication of post-service treatment was in 1991, almost thirty years after his separation from the active duty.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.
It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a stomach disorder on the military separation examination, which fails to show a stomach disorder shortly after the Veteran's active duty, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of the current claim, is unfavorable to the claims for service connection.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the current disorder was due to in-service chemical exposures) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his current disorder to in-service chemical exposures have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current disorder was not related to his active military service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a stomach disorder, to include as due to in-service chemical exposure, is not warranted.

E.  Hypertension

The Veteran seeks service connection for hypertension, to include as due to in-service chemical exposure and to include as secondary to the non-service-connected stomach disorder.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in May 2013, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, while the claims file contains the Veteran's entrance and separation examinations, a complete copy of the Veteran's STRs is not available.  The Veteran reported that he was treated in service for his conditions during basic training in Kentucky, and while in the USAREUR in France.  Also, the Veteran asserts that he was exposed to chemical and uranium laced weapons while he was stationed at Capiteux Ammo Depot in France.  See the Veteran's statement dated July 2012.  The Veteran's personnel records do not confirm that the Veteran was exposed to chemicals during his active military service.  At his October 1963 military separation examination, hypertension was not documented.  

The first post-service diagnosis of hypertension was in a February 2003 VAMC treatment record.  At that treatment visit, the Veteran did not report that his hypertension had been present since his active military service.  Again, the Veteran's active duty ended in 1964.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330. 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in May 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the hypertension was less likely as not (less than 50/50 probability) incurred, caused by, or a result of the Veteran's active military service, to include the claimed chemical and uranium exposure.  The examiner also found that the hypertension was less likely as not due to or aggravated by the Veteran's stomach disability, to include GERD.  The examiner based this medical opinion upon a review of the Veteran's claims file, his VAMC medical chart, the medical literature, and an interview with the Veteran.  The examiner reasoned that the Veteran was released from the active duty in January 1964.  The Veteran stated that he was diagnosed with hypertension by the VAMC in 2003 approximately.  The examiner stated that there are two types of high blood pressure.  For most adults, there is no identifiable cause of high blood pressure.  This type of high blood pressure, called essential hypertension or primary
hypertension, tends to develop gradually over many years.  Some people have high blood pressure caused by an underlying condition.  This type of high blood pressure, called secondary hypertension, tends to appear suddenly and cause higher blood pressure than does primary hypertension.  Various conditions and medications can lead to secondary hypertension, including: kidney problems; adrenal gland tumors; certain defects in blood vessels that a person is born with (congenital); certain medications, such as birth control pills, cold remedies, decongestants, over-the-counter pain relievers, and some prescription drugs; and, illegal drugs, such as cocaine and amphetamines.  Thus, the VA examiner provided a negative nexus medical opinion.

The Veteran was provided a VA addendum medical opinion in July 2013.  Following another review of the Veteran's claims file, a review of the Veteran's VAMC chart, and a review of the medical literature, a VA examiner determined that the Veteran's hypertension was less likely as not (less than 50/50 probability) incurred, caused by, or a result of his military service, to include the claimed chemical and uranium exposure.  The examiner reasoned that the Veteran was released from the active duty in January 1964, and the Veteran had diagnoses of hypertension since 2003 approximately.  The examiner stated that there was no evidence of a diagnosis of hypertension within a year after separation from the Veteran's active military service.  The examiner continued by stating that primary (essential) hypertension is the most common form of hypertension, accounting for 90-95% of all cases of hypertension.  In almost all contemporary societies, blood pressure rises with aging and the risk of becoming hypertensive in later life is considerable.  Hypertension results from a complex interaction of genes and environmental factors.  Numerous common genetic variants with small effects on blood pressure have been identified as well as some rare genetic variants with large effects on blood pressure but the genetic basis of hypertension is still poorly understood.  Several environmental factors influence blood pressure.  Lifestyle factors that lower blood pressure include reduced dietary salt intake, increased consumption of fruits and low fat products (Dietary Approaches to Stop Hypertension (DASH diet)), exercise, weight loss, and reduced alcohol intake.  Stress appears to play a minor role with specific relaxation techniques not supported by the evidence.  The possible role of other factors, such as caffeine consumption and vitamin D deficiency, are less clear cut.  Insulin resistance, which is common in obesity and is a component of syndrome X (or the metabolic syndrome), is also thought to contribute to hypertension.  Recent studies have also implicated events in
early life (for example low birth weight, maternal smoking, and lack of breastfeeding) as risk factors for adult essential hypertension, although the mechanisms linking these exposures to adult hypertension remain obscure.

The July 2013 VA examiner continued by stating that secondary hypertension results from an identifiable cause.  Renal disease is the most common secondary cause of hypertension.  Hypertension can also be caused by endocrine conditions, such as Cushing's syndrome, hyperthyroidism, hypothyroidism, acromegaly, Conn's syndrome, hyperaldosteronism, hyperparathyroidism, and pheochromocytoma.  Other causes of secondary hypertension include obesity, sleep apnea, pregnancy,
coarctation of the aorta, excessive liquorice consumption, certain prescription medicines, herbal remedies, and illegal drugs.  The examiner concluded by stating that chemical and Uranium exposure are not a cause of hypertension.

The July 2013 VA examiner further opined that the Veteran's hypertension was less likely as not due to or aggravated by his stomach disability to include GERD.  The examiner reasoned that the Veteran was released from the active duty in 1964 and was diagnosed with GERD in 2001.  The examiner stated that there was no evidence of a diagnosis of hypertension within a year after the Veteran's separation from the active military service.  The examiner reasoned that secondary hypertension results from an identifiable cause.  Renal disease is the most common secondary cause of hypertension.  Hypertension can also be caused by endocrine conditions, such as Cushing's syndrome, hyperthyroidism, hypothyroidism, acromegaly, Conn's syndrome, hyperaldosteronism, hyperparathyroidism, and pheochromocytoma.  Other causes of secondary hypertension include obesity, sleep apnea, pregnancy, coarctation of the aorta, excessive liquorice consumption, certain
prescription medicines, herbal remedies, and illegal drugs.  Thus, the VA examiner concluded that the Veteran's stomach disorder to include GERD was not a cause for his hypertension or a reason to aggaravate the condition.

Another VA addendum medical opinion was obtained in April 2016.  Following a review of the claims file, a review of the Veteran's VAMC chart, a review of the medical literature, and an interview with the Veteran, a VA examiner determined that the Veteran's hypertension was less likely as not (less than 50/50 probability) caused (in whole or in part) or aggravated (made chronically worse) by a current stomach disorder.  The examiner reasoned that the Veteran was released from the active duty in 1964.  The Veteran stated that he was diagnosed with hypertension by the VAMC in 2003 approximately.   The examiner noted that the diagnosis of Hypertension was recorded in the Veteran's VAMC Chart in February 2003.  The examiner continued by stating that for most adults, there is no identifiable cause of high blood pressure.  This type of high blood pressure, called primary (essential) hypertension, tends to develop gradually over many years.  Some people have high blood pressure caused by an underlying condition.  This type of high blood pressure, called secondary hypertension, tends to appear suddenly and cause higher blood pressure than does primary hypertension.  Various conditions and medications can lead to secondary hypertension, including:  obstructive sleep apnea; kidney problems; adrenal gland tumors; thyroid problems; certain defects in blood vessels that a person is born with (congenital); certain medications, such as birth control pills, cold remedies, decongestants, over-the-counter pain relievers, and some prescription drugs; illegal drugs, such as cocaine and amphetamines; and, alcohol abuse or chronic alcohol use.  The examiner indicated that the Veteran's STRs are silent regarding any diagnosis or symptoms of hypertension during active service.  The examiner reasoned that there is no evidence of any manifestation or diagnosis of hypertension within a year after the Veteran's separation from the active duty.

The VA examiners clearly reviewed the evidence in the claims folder and the medical literature.  They provided medical opinions that are supported by and consistent with the evidence of record.  They gave alternative theories to address the etiology of the current hypertension.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for hypertension is not warranted.

Regarding secondary service connection, the Veteran's claim cannot be granted on this theory of entitlement as the Veteran is not currently service-connected for a stomach disorder.  38 C.F.R. § 3.310. 

The Veteran's claim also cannot be granted based on continuity of symptomology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2003, almost forty years after the Veteran's military separation in 1964.  Further, the available STRs do not document any hypertension on the military separation examination.  When the Veteran was first treated post-service in 2003, he did not indicate that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 2003, and the Veteran was separated from the active duty in 1964.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was told he had hypertension shortly after his active duty ended, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the hypertension to be credible, since his military separation examination does not document hypertension and since the first post-service diagnosis of hypertension was not until 2003, almost forty years after his separation from the active duty.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show hypertension on his military separation examination, which fails to show a diagnosis of hypertension shortly after his active military service, and which contains only negative medical nexus opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of the current claim, is unfavorable to the claims for service connection.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the current disorder was due to in-service chemical exposures) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his current disorder to in-service chemical exposures have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current disorder was not related to his active military service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the non-service-connected stomach disorder and to include as due to in-service chemical exposure, is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.



















	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for a throat disorder, to include as due to in-service chemical exposure, is denied.

The claim of entitlement to service connection for a nasal disorder, to include as due to in-service chemical exposure, is denied.

The claim of entitlement to service connection for a stomach disorder, to include as due to in-service chemical exposure, is denied.

The claim of entitlement to service connection for hypertension, to include as secondary to the non-service-connected stomach disorder and to include as due to in-service chemical exposure, is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


